Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

 June 10, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
 153356(57)                                                                                         Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
 In re Estate of OLIVE RASMER.                                                                                        Justices
 _________________________________________

 DEPARTMENT OF HEALTH AND HUMAN
 SERVICES,
           Plaintiff-Appellee,
                                                                   SC: 153356
 v                                                                 COA: 326642
                                                                   Bay Probate Court: 14-049740-CZ
 RICHARD RASMER, Personal Representative
 of the Estate of OLIVE RASMER,
                Defendant-Appellant.
 _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to extend the time
 for filing his reply is GRANTED. The reply submitted on June 8, 2016, is accepted for
 filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 10, 2016
                                                                               Clerk